DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
The Amendment filed on 28 December 2021 has been acknowledged. 
Claims 1 – 5 have been amended. 
Claims 6 – 15 are newly presented. 
Currently, claims 1 – 15 are pending and considered as set forth.
	
Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 101 rejections set forth in the previous office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (US 2007/0286475) in view of Takahashi (US 2004/0098224)

As per claims 1 and 5, Sekiguchi teaches a target detection device comprising: 
 a plurality of sensors, the plurality of sensors including one or more of a camera, a radar device and a Laser Imaging Detection and Ranging device (See at least paragraph 29; In FIG. 1, notation 1 designates an object recognizing apparatus mounted on a vehicle of an automobile or the like for recognizing an object including a three-dimensional object by processing a signal from a recognizing sensor for detecting an outside field situation, which outputs a result of recognizing the object to a vehicle control apparatus, not illustrated, for making the vehicle control apparatus execute an alarming control or an avoiding control or the like against contact (collision) of the object and own vehicle. According to the mode, an explanation will be given of an example of mounting 3 kinds of recognizing sensors having different detecting characteristic of a stereo camera 2, millimeter wave radar 3, a laser radar 4 on a vehicle and recognizing an object highly accurately by fusing existence probabilities of the object recognized based on outputs of the respective recognizing sensors.); and 

acquire (i) positional data of at least one target from the plurality of sensors and (ii) sensor characteristic data that indicate a positional characteristic of detection accuracy of each of the plurality of sensors (See at least paragraph 42 – 45; The flowchart of FIG. 2 shows a fusion existence probability calculating processing, first, at step S1, as a function of the stereo image processing portion 5, the stereo image taken by the stereo camera 2 is read to extract the image object, and the characteristic amounts of the position coordinate, the relative speed and the like are calculated. Successively, the operation proceeds to step S2 and calculates the existence probability Pis of the image object. At successive step S3, as a function of the millimeter wave signal processing portion 6, the millimeter wave signal detected by the millimeter wave radar 3 is read to calculate the position coordinate, the relative speed and the like of the millimeter wave object, at step S4, the existence probability Pms of the millimeter wave object is calculated. Further, the operation proceeds to step S5, as a function of the laser signal processing portion 7, the laser signal from the laser radar 4 is read, and the position coordinate, the relative speed and the like of the laser object is calculated from the read laser signal. Further, at step S6, the existence probability Pls of the laser object is calculated. Next, the operation proceeds to step S7, as a function of the existence probability correcting portion 14, the respective existence probabilities Pis, Pms, Pls of the image object, the millimeter wave object, the laser object are corrected based on characteristics of the respective recognizing sensors. The correction sets an optimum correction value by an experiment or a simulation based on recognition theoretical values of the sensors, as recognizing rates of the respective recognizing sensors, there are used parameters depending on detecting characteristics inherent to the sensors, for example, lost rates for temporarily in capacitating detection of the object, a correct recognizing rate capable of 
Sekiguchi is silent regarding elements of:
determine whether or not a plurality of target objects that are a plurality of detection objects detected by the plurality of sensors are identical based on the acquired positional data and the acquired sensor characteristic data; and 
generate target data for each of the plurality of positional data that are not determined to originate from an identical one of the target objects, and generate target data that is a representative value of the plurality of positional data that are determined to originate from the identical one of the target objects.
Takahashi teaches elements of: 
determine whether or not a plurality of target objects that are a plurality of detection objects detected by the plurality of sensors are identical based on the acquired positional data and the acquired sensor characteristic data (See at least abstract; An identical object determination method of determining whether or not objects are detected by a plurality of sensors identical has a determining a relative position and speed thereof, a determining a position error thereof based on the determined positions and calculating a first probability that the detected objects are identical with respect to the position from the determined position error based on a normal distribution concerning the position error, a determining a speed error thereof based on the determined speed and calculating a second probability that the detected objects are identical with respect to the speed from the determined speed error based on a normal distribution concerning the speed error, a calculating a third probability that the detected 
generate target data for each of the plurality of positional data that are not determined to originate from an identical one of the target objects, and generate target data that is a representative value of the plurality of positional data that are determined to originate from the identical one of the target objects (See at least paragraph 72; At step 5, whether or not the identity probability Po calculated for the determined group exceeds a predetermined determination value Pth is determined. The predetermined determination value Pth is determined as a value to an extent to which the objects detected by the sensors S1 and S2 are assumed to be identical with respect to the position and the speed (probability value). If it is determined at step 5 that the identity probability Po exceeds the predetermined determination value Pth, it is determined that the probability that the determined group includes the identical object with respect to the position and the speed is high, and the first and second objects O1i and O2i making up the group are determined identical (step 6) On the other hand, if it is not determined at step 5 that the identity probability Po exceeds the predetermined determination value Pth, it is determined that the probability that the determined group includes the identical object with respect to the position and the speed or with respect to the position or the speed is low. The first and second objects O1i and O2i making up the group are determined different objects (step 7).).
It would have been obvious to one having ordinary skill in the art before effective filing date of the invention was made to include determine whether or not a plurality of target objects that are a plurality of detection objects detected by the plurality of sensors are identical based on the acquired positional data and the acquired sensor characteristic data; and generate target data 
As per claim 2, Sekiguchi teaches element of: 
wherein the sensor characteristic data are probability distribution data of the plurality of target objects with respect to the acquired positional data (See at least paragraph 18 – 21).  

As per claim 3, the combination of Sekiguchi and Takahashi teaches element of: 
wherein the hardware processor is further configured to: 
calculate a plurality of existence probability distributions of the at least one target that is based on the positional data of the plurality of sensors from the acquired positional data of the plurality of sensors and the probability distribution data (Takahashi, see at least abstract), 
wherein the hardware processor determines whether or not the plurality of target objects that are the plurality of detection objects of the plurality of sensors are identical from a degree of correlation of the plurality of existence probability distributions that correspond to the plurality of sensors that are calculated by the hardware processor (Takahashi, see at least paragraph 11).  

As per claim 4, Sekiguchi teaches element of: 
wherein the sensor characteristic data acquired by the

As per claims 6 and 11, the combination of Sekiguchi and Takahashi teaches element of: 
 wherein: the hardware processor determines that the plurality of target objects detected by at least two sensors of the plurality of sensors are identical when error ranges of the acquired positional data of the at least two sensors overlap each other, the error ranges being determined from the acquired sensor characteristic data of the at least two sensors (Takahashi, see at least figure 3).  

As per claims 7 and 12, Sekiguchi teaches element of: 
wherein: the positional data includes, for each of the plurality of sensors, a distance from the sensor to the at least one target, and a relative velocity of the at least one target with respect to the sensor (See at least paragraph 32).  

As per claims 8 and 13, Sekiguchi teaches element of: 
wherein: at least two of the plurality of sensors are a same type of sensor (See at least paragraph 31).  

As per claims 9 and 14, Sekiguchi teaches element of: 
 wherein: at least a first one of the plurality of sensors is a different type of sensor than a second one of the plurality of sensors (See at least paragraph 30 – 31).  

As per claims 10 and 15, the combination of Sekiguchi and Takahashi teaches element of: 
.  

Response to Arguments
Applicant’s arguments with respect to claims 1 – 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662